          Case 2:20-cv-00671-LPL Document 2 Filed 06/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DORIAN PETERSON,                           )
                                            )        Civil Action No. 20 – 671
                         Petitioner,        )
                                            )
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 ERIC TICE,                                 )
                                            )
                         Respondent.        )
                                            )



                                             ORDER

       The Petitioner in this matter has submitted for filing a Petition for Writ of Habeas Corpus

without a filing fee or the forms required to proceed in forma pauperis in a habeas case. This

action may not proceed unless the Petitioner either,

       (1) tenders to the “Clerk, U.S. District Court” a statutory filing fee in the amount of

           $5.00, or,

       (2) files a properly completed application to proceed in forma pauperis, along with a

           certified copy of his prison account statement for the six (6) months preceding the

           filing of his Petition. An application to proceed in forma pauperis is enclosed.

       Therefore,

       IT IS HEREBY ORDERED this 23rd day of June, 2020 that the Clerk of Court mark

this case CLOSED.




                                                 1
          Case 2:20-cv-00671-LPL Document 2 Filed 06/23/20 Page 2 of 2




       IT IS FURTHER ORDERED that the Petitioner may submit a motion to proceed in

forma pauperis, along with a certified copy of the inmate account statement for the six (6)

months preceding the filing of his Petition. If that motion is granted, the case will be reopened.

       IT IS FURTHER ORDERED that, in lieu of submitting a motion to proceed in forma

pauperis, the Petitioner may reopen this case by paying the $5.00 filing fee.

       AND IT IS FURTHER ORDERED that the Petitioner is allowed fourteen (14) days

from this date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules.

Failure to appeal within fourteen (14) days may constitute waiver of the right to appeal.


                                                             /s/ Lisa Pupo Lenihan
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge


cc: Dorian Peterson
    JK-1628
    SCI Somerset
    1600 Walters Mill Road
    Somerset, PA 15510




                                                 2
